Name: 89/390/EEC: Commission Decision of 16 June 1989 on a specific programme for the provision of facilities for fishing ports on the Portuguese mainland presented by Portugal under Council Regulation (EEC) No 4028/86 (only the Portuguese text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1989-06-30

 Avis juridique important|31989D039089/390/EEC: Commission Decision of 16 June 1989 on a specific programme for the provision of facilities for fishing ports on the Portuguese mainland presented by Portugal under Council Regulation (EEC) No 4028/86 (only the Portuguese text is authentic) Official Journal L 184 , 30/06/1989 P. 0050 - 0051*****COMMISSION DECISION of 16 June 1989 on a specific programme for the provision of facilities for fishing ports on the Portuguese mainland presented by Portugal under Council Regulation (EEC) No 4028/86 (Only the Portuguese text is authentic) (89/390/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4028/86 of 18 December 1986 on Community measures to improve and adapt structures in the fisheries and aquaculture sector (1), and in particular Article 27 thereof, Whereas the Commission by Decision 87/397/EEC (2) of 6 July 1987 approved the programme submitted by the Portuguese Government within the framework of Council Regulation (EEC) No 355/77 concerning the processing and marketing of fish and aquaculture products (3), as last amended by Regulation (EEC) No 1760/87 (4); Whereas among the priority actions of this programme mention is made of the development of fishing port facilities both on the Portuguese mainland and on the Azores and Madeira; Whereas the Portuguese Government transmitted to the Commission on 28 October 1988 a specific programme for the provision of facilities at fishing ports on the Portuguese mainland, termed 'the programme' below, for the purpose of a better delineation of the actions to be undertaken; Whereas the programme complies with the provisions of Article 2 of Regulation (EEC) No 355/77 and of Article 27 (2) of Regulation (EEC) No 4028/86; Whereas the abovementioned programme contributes to the realization of the objectives of the common fisheries policy; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Communittee on the Fishing Industry, HAS ADOPTED THIS DECISION: Article 1 The specific programme for the provision of facilities at fishing ports on the Portuguese mainland submitted by Portugal on 28 October 1988, an outline of which is given in Annex 1 hereto, is approved subject to the requirements set out in Annex II. Article 2 This Decision is without prejudice to the granting of Community financial aid for individual investment projects. Article 3 This Decision is addressed to the Portuguese Republic. Done at Brussels, 16 June 1989. For the Commission Manuel MARÃ N Vice-President (1) OJ No L 376, 31. 12. 1986, p. 7. (2) OJ No L 208, 30. 7. 1987, p. 49. (3) OJ No L 51, 23. 2. 1977, p. 1. (4) OJ No L 167, 26. 6. 1987, p. 1. ANNEX I OUTLINE OF THE SPECIFIC PROGRAMME FOR THE PROVISION OF FACILITIES AT PORTUGUESE FISHING PORTS 1. General purpose To improve facilities at fishing ports and so improve supply quality through an improved organization of production and marketing of fish products. 2. Area covered The entire coastline of the Portuguese mainland. 3. Duration The programme covers the period 1 January 1988 to 31 December 1992. 4. Objectives and investment forecasts (a) The programme's objectives are the modernization and equipping of 19 fishing ports on the Portuguese mainland in order to improve production, landing and more particularly selling conditions of fish products. (b) The total forecast investment to be undertaken during the period of the programme in order to attain the objectives is Esc 2 225 000 000 or ECU 13 140 000, broken down as follows: 1.2.3 // // // // Actions // (milion Esc.) // (million ecus) // // // // - Integrated investments (2 ports) // 1 701 // 9,91 // - Commputerisation of new auction halls (4 ports) // 76 // 0,44 // - Equipping new auction halls to be constructed (9 ports) // 446 // 2,60 // - Equipping other auction halls (4 ports) // 32 // 0,19 // // // // TOTAL // 2 255 // 13,14 // // // Any other investment located in a fishing part and eligible under Regulation (EEC) No 355/77, is contained within this programme's framework. The figures and the breakdown between the different investment types are merely indicative. 5. National aids The forecast national aid is 20 % of the total investment. The above investments will qualify for subsidies from the State and for subsidized loans. ANNEX II REMARKS 1. The Commission finds that the programme presented by the Portuguese Government as a framework for future Community and national financial assistance is an adequate basis for promoting the development of facilities at fishing ports and of the processing and marketing of fishery products. 2. The Commission points out that development of facilities at ports and of processing and marketing must be geared to the probable trend of the volume of recources and to the results and objectives of the multiannual guidance programmes for the fishing fleet and for aquaculture. 3. The Commission notes that the investments foreseen by the present programme relate particularly to the installations and equipment linked to the primary processing of fish products covered by Regulation (EEC) No 355/77 and should be given priority financing in accordance with this Regulation. 4. The Commission underlines that it is necessary that projects and programmes financed through the structural funds and Community financial Instruments comply with Community rules on public procurement.